Per Curiam. This appeal is from an order of a chancellor in the Superior Court of Cook county denying leave to the appellant to file a petition praying that the appellee be attached and punished for contempt for violating a prohibitory injunction forming part of a final decree entered by said Superior Court in a suit by said appellant against appellee. The final decree in question has been reversed by the Appellate Court (Branch C.), and there is no longer any contention that the contempt proceeding should be allowed to go on. The order of the Superior Court is affirmed. Affirmed.